DETAILED ACTION
The Amendment filed August 9th, 2021 has been entered and fully considered. Claims 1-2, 4-13, and 15-21 are pending in this application. Claims 1, 12 and 21 have been amended. Claims 3 and 14 have been cancelled and claims 8-11 and 17-20 have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falwell et al., (hereinafter ‘Falwell’, U.S. PGPub. No. 2006/0241366).
Regarding independent claim 1, Falwell discloses a catheter (Figs. 1 and 22) comprising: a longitudinally-extending catheter shaft (shaft 110) comprising a proximal end portion (Fig. 1) and a distal end deflectable portion (distal end tip assembly 140, distal end 144 in Fig. 1), wherein the distal end deflectable portion includes a loop member (see tip assembly 140, distal end 144 forming a loop in Figs. 1-3); a handle attached to the proximal end portion of the catheter shaft (control handle 120, shaft 110 in Fig. 1); a deflection mechanism (return pulley 2238 in Fig. 22) positioned inside the handle (120) and directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120”); and a rotatable knob (thumbwheel 122) located on an exterior of the handle (as broadly claimed, a portion of thumbwheel 122 is located on the exterior of handle 120) and circumscribing the sliding member (as broadly claimed, thumbwheel 122 ‘circumscribes’ slider 2232 and slider grip 2252 forming slide actuator 124; it is noted that, circumscribe is defined by Merriam-Webster as “to draw a line around” or “to surround by or as if by a boundary”), the rotatable knob (122) interfacing with the sliding member (124) such that rotation of the rotatable knob adjusts the diameter of the loop member ([0108]-[0109], specifically [0109], “thumbwheel actuator 122 is used to 
Regarding independent claim 12, Falwell discloses a deflecting and sizing apparatus (Figs. 1 and 22) for a catheter handle (handle 120) comprising a catheter shaft (shaft 110) having a deflectable distal end portion including a loop member (distal end tip assembly 140, distal end 144 in Fig. 1), the apparatus comprising: a deflection mechanism (return pulley 2238 in Fig. 22) positioned inside the handle (120) and including a pull wire (cable 1110a) for deflecting the distal end (144) deflectable portion (140) of the catheter shaft ([0108]-[0109]; [0186], “Pull cable 1110 a is guided by a return pulley 2238 prior to being attached to the rear cable anchor 2236 and becomes taught when the slider 2232 is moved toward the proximal end of the handle 120. The return pulley 2238 is rotatably attached to a pulley axle 2239 which is supported in a bore (not shown) in the flat surface of the right handle section 2200R. The return pulley 2238 may include a groove (not shown) to guide pull cable 1110 a”; as broadly claimed, return pulley 2238 aids in the deflection of cable 1110a); and a loop member adjustment mechanism (actuators 122, 124) for adjusting a diameter of the loop member ([0108], “the radius (or alternatively, the diameter) of curvature of the arcuately curved distal end 144 may be adjustable by operation of an actuator (e.g., actuators 122, 124) disposed on the handle 120”), the loop member adjustment mechanism comprising: a loop member pull wire (cable 1110b), wherein a distal end of the loop member pull wire (1110b) is attached to the loop member (see Fig. 11 for cable 1110b); a sliding member (slider 2232 in Fig. 22), located within the handle (120), wherein the sliding member (2232) is configured to translate within the handle (120) without rotating within the handle ([0182]; [0186]-[0187]; Figs.1 and 22), and wherein a proximal end of the loop member pull wire (1110b) is directly coupled to a pin (forward cable anchor 2235 in Fig. 22)  included in the sliding member (2232) ([0186], “slider 2232 includes a forward cable anchor 2235 and a rear cable anchor 2236 for anchoring the pull cables 1110a and 1110b. Pull cable 1110b is directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120”); and a rotatable knob (thumbwheel 122) located on an exterior of the handle (as broadly claimed, a portion of thumbwheel 122 is located on the exterior of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd (hereinafter ‘Byrd’, U.S. PGPub. No. 2009/0264759) in view of Falwell. 
Regarding independent claim 1, Byrd discloses a catheter (catheter assembly 10 in Figs. 3-17; specifically Figs. 14-17) comprising: a longitudinally-extending catheter shaft comprising a proximal end portion and a distal end deflectable portion (elongated tubular member 12 having a proximal end 14 and a distal end 16), wherein the distal end deflectable portion includes a loop member (bendable portion 48, slide actuator 98 to move longitudinally (i.e., proximally or distally) within the slot 102
Byrd fails to explicitly disclose wherein a proximal end of the loop member pull wire is directly coupled to a pin included in the sliding member.
However, in the same field of endeavor, Falwell teaches a similar catheter (Figs. 1 and 22) including a loop member pull wire (cable 1110b), wherein a distal end of the loop member pull wire (1110b) is attached to the loop member (see Fig. 11 for cable 1110b), and a sliding member (slider 2232 in Fig. 22) located within the handle (120), wherein the sliding member (2232) is configured to translate within the handle (120) without rotating within the handle ([0182]; [0186]-[0187]; Figs.1 and 22). Falwell teaches the “slider 2232 includes a forward cable anchor 2235 and a rear cable anchor 2236 for anchoring the pull cables 1110a and 1110b. Pull cable 1110b is directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120” ([0186]). In this configuration, a proximal end of the loop member pull wire (cable 1110b) is directly coupled to a pin (forward cable anchor 2235 in Fig. 22) included in the sliding member (2232), thus providing a secure and reliable attachment to the sliding member, thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by Byrd to include wherein a proximal end of the loop member pull wire is directly coupled to a pin included in the sliding member as taught by Falwell. Doing so provides a secure and reliable attachment to the sliding member, thereby increasing security and safety. Further, this modification would have merely comprised a simple substitution of one well known wire attachment configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 2, Byrd in view Falwell teach all of the limitations of the catheter according to claim 1. Byrd further discloses wherein the sliding member (slide actuator 98 in Figs. 15-17) is located proximally to the deflection mechanism (pivot control wheel 78) with respect to the handle (handle assembly 70).
Regarding claim 7, Byrd in view Falwell teach all of the limitations of the catheter according to claim 1. Byrd further discloses wherein the sliding member (slide actuator 98 in Figs. 15-17) includes at least one groove thereon sized and configured to slidably attach to a center guide channel positioned on 
Regarding independent claim 12, Byrd discloses a deflecting and sizing apparatus for a catheter handle (handle assembly 70 in Figs. 3-17; specifically Figs. 14-17) comprising a catheter shaft (elongated tubular member 12) having a deflectable distal end portion including a loop member (bendable portion 48, pivot head 50), the apparatus comprising: a deflection mechanism (pivot control wheel 78) positioned inside the handle (at axle support hole 79) and including a pull wire for deflecting the distal end deflectable portion of the catheter shaft (pivot cables 62, 64 are wound about pivot cable tensioning spool 110; [0059], “pivot cables 62, 64 are connected to one or both of the two outer hinge support members 53 so that when one of the pivot cables is placed in tension the pivot head assembly 50 pivots the transducer array 18 about the pintle 51”); and a loop member adjustment mechanism (steering control manipulator 74) for adjusting a diameter of the loop member (48, 50; see [0072], “rotational movement of the steering control manipulator 74 can be translated into bending forces applied to the bendable portion subassembly 48 as described above”; see Fig. 4 for adjusting a diameter of bendable portion subassembly 48), the loop member adjustment mechanism comprising: a loop member pull wire (steering cables 42, 44), wherein a distal end of the loop member pull wire is attached to the loop member (see Figs. 6A-6D for cables 42, 44 attached to subassembly 48 of the loop member 48, 50); a sliding member (slide actuator 98), located within the handle (70), wherein the sliding member (98) is configured to translate within the handle without rotating within the handle ([0072], “the steering control manipulator 74 includes internal threads 75 (shown in FIG. 17) which engage the partial threads on the slide actuator 98. When the steering control manipulator 74 is turned in either a clockwise or counterclockwise direction, the internal threads 75 cause the slide actuator 98 to move longitudinally (i.e., proximally or distally) within the slot 102. Longitudinal movement of the slide actuator 98 causes one of the steering cables 42, 44 to be tensioned while the other cable is loosened”); and a rotatable knob (steering control manipulator 74) located on an exterior of the handle (70) and circumscribing the sliding member (98), the rotatable knob (74) interfacing with the sliding member (98) such that rotation of the rotatable knob adjusts the diameter of the loop member 
Byrd fails to explicitly disclose wherein a proximal end of the loop member pull wire is directly coupled to a pin included in the sliding member.
However, in the same field of endeavor, Falwell teaches a similar catheter (Figs. 1 and 22) including a loop member pull wire (cable 1110b), wherein a distal end of the loop member pull wire (1110b) is attached to the loop member (see Fig. 11 for cable 1110b), and a sliding member (slider 2232 in Fig. 22) located within the handle (120), wherein the sliding member (2232) is configured to translate within the handle (120) without rotating within the handle ([0182]; [0186]-[0187]; Figs.1 and 22). Falwell teaches the “slider 2232 includes a forward cable anchor 2235 and a rear cable anchor 2236 for anchoring the pull cables 1110a and 1110b. Pull cable 1110b is directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120” ([0186]). In this configuration, a proximal end of the loop member pull wire (cable 1110b) is directly coupled to a pin (forward cable anchor 2235 in Fig. 22) included in the sliding member (2232), thus providing a secure and reliable attachment to the sliding member, thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the deflecting and sizing apparatus as taught by Byrd to include wherein a proximal end of the loop member pull wire is directly coupled to a pin included in the sliding member as taught by Falwell. Doing so provides a secure and reliable attachment to the sliding member, thereby increasing security and safety. Further, this modification would have merely comprised a simple substitution of one well known wire attachment configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 13, 
Regarding claim 21, Byrd in view of Falwell teach all of the limitations of the catheter according to claim 1. Byrd further discloses wherein to interface with the sliding member (slide actuator 98 in Figs. 15-17), an underside of the rotatable knob (steering control manipulator 74) comprises first gears (threads 75) that engage second gears formed on sides of the sliding member ([0072], “FIG. 15 reveals how the steering control manipulator 74 interfaces with a slide actuator 98 within a slide slot 102 of an inner support structure 100. In the illustrated embodiment, the steering control manipulator 74 includes internal threads 75 (shown in FIG. 17) which engage the partial threads on the slide actuator 98”; as broadly claimed, partial threats of slide actuator 98 are formed on sides (from proximal to distal) of the sliding member 98). 
Claims 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Falwell as applied to claims 1-2, 7, 12-13, and 21  above, and further in view of Schneider et al., (hereinafter ‘Schneider’, U.S. PGPub. No. 2007/0225641).
Regarding claims 4-6, Byrd in view Falwell teach all of the limitations of the catheter according to claim 1, but are silent regarding further comprising a locking mechanism for securing the loop member pull wire in place after adjustment of the diameter of the loop member, wherein the locking mechanism includes a threaded pitch of gears and a friction ring. 
However, in the same field of endeavor, Schneider teaches a similar catheter (10 in Figs. 1-6, 10 and 12) comprising a loop member (deflectable distal end 18) and a loop member adjustment mechanism (second actuation mechanism 22, buttons 22a, 22b and associated parts of second actuator 100) for adjusting a diameter of the loop member ([0047], increase or decrease the diameter of its loop). Schneider further teaches a locking mechanism (auto-locking mechanism 54) for securing the loop member pull wire in place after adjustment of the diameter of the loop member (abstract, “auto-locking mechanism 54 acts by providing a second force that resists this force from the distal end 18 and holds the distal end 18 in place”; [0082], “the pivot assembly 104 is configured such that it acts as an auto-locking mechanism 54 by providing a tension drag feature that holds the lever 108 in place although the user has released the buttons 22 a, 22 b”). The locking mechanism (pivot assembly 104 in Fig. 10) further includes a threaded 
Regarding claims 15 and 16, Byrd in view of Falwell teach all of the limitations of the catheter according to claim 12, but fail to explicitly disclose a locking mechanism for securing the loop member pull wire in place after adjustment of the diameter of the loop member and wherein the locking mechanism includes a threaded pitch of gears.
However, in the same field of endeavor, Schneider teaches a similar catheter (10 in Figs. 1-6, 10 and 12) comprising a loop member (deflectable distal end 18) and a loop member adjustment mechanism (second actuation mechanism 22, buttons 22a, 22b and associated parts of second actuator 100) for adjusting a diameter of the loop member ([0047], increase or decrease the diameter of its loop). Schneider further teaches a locking mechanism (auto-locking mechanism 54) for securing the loop member pull wire in place after adjustment of the diameter of the loop member (abstract, “auto-locking mechanism 54 acts by providing a second force that resists this force from the distal end 18 and holds the distal end 18 in place”; [0082], “the pivot assembly 104 is configured such that it acts as an auto-locking mechanism 54 by providing a tension drag feature that holds the lever 108 in place although the user has released the buttons 22 a, 22 b”). The locking mechanism (pivot assembly 104 in Fig. 10) further includes a threaded pitch of gears (as broadly claimed, [0082], hex-head screw 124 provides a threaded pitch of gears). It is well known in the art (as can be seen in Schneider) to provide a locking mechanism that “can assume any one of numerous formats, but is adapted to hold the distal end of the catheter in place without conscious . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, and 15-21 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
Applicant’s remarks (pages 7-8) that Falwell does not teach the amended limitations of claims 1 and 12 are not persuasive. It is the Examiner’s position that as broadly claimed, a portion of thumbwheel (122 in Fig. 22) is located on the exterior of handle (120) and circumscribes the sliding member (2232, 2252). As broadly claimed, the thumbwheel (122) ‘circumscribes’ the slider (2232) and slider grip (2252) forming the slide actuator (124). It is noted that, circumscribe is defined by Merriam-Webster as “to draw a line around” or “to surround by or as if by a boundary”, therefore it can be seen in Falwell that the thumbwheel provides a line or boundary around the slider. Further, it is the Examiner’s position that the rotatable knob (122) interfaces with the sliding member (124) such that rotation of the rotatable knob adjusts the diameter of the loop member ([0108]-[0109], specifically [0109], “thumbwheel actuator 122 is used to control the radius of curvature, and the slide actuator 124 is used to control the orientation of the tip assembly 140 relative to the shaft 110 (e.g., to provide steering)”; see Fig. 22).
Applicant’s remarks (page 8) regarding the 103 rejection of Schultz in view of Falwell are moot, as the rejection has been withdrawn. 
In view of the amendments to claims 1 and 12, and upon further consideration, a new grounds of rejection is made in view of Byrd (U.S. PGPub. No. 2009/0264759) in view of Falwell et al., (U.S. PGPub. No. 2006/0241366). . It is the Examiner’s position that Byrd in view of Falwell teach each and every limitation of the catheter according to independent claim 1 and every limitation of the deflecting and sizing apparatus according to claim 12. 
No further arguments have been set forth regarding the dependent claims.
The 112 Rejection set forth in the Non-Final Office Action mailed May 19th, 2021 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794